Title: To George Washington from Brigadier General Thomas Nelson, Jr., 21–22 November 1777
From: Nelson, Thomas Jr.
To: Washington, George



My Dear General
Williamsburg Novr 21st[–22] 1777

I had the pleasure of receiving your favor of the 8th Instant yesterday and should have answerd it by post had not Colo. Gist inform’d me

that he intended to set out for Camp in a day or two; by him therefore you will receive this Letter.
Our Assembly have been sitting near four Weeks and I cannot say they have done any thing of consequence within Doors, ’tho’ I am in hopes the business has been so much forwarded, by the industry of the Members without; that when the weighty matters come on, they will meet with dispatch—The business of providing a supply for public exegencies has taken up several days in Committee of the House, and draws near a conclusion. As soon as that is finish’d, You may be assur’d, that I will push, with my utmost exertions, to have the Regiments compleated; but to be candid I really am at a loss to know in what manner that can best be done; for the last plan adopted by the Assembly, of drafting in the manner there proposd, has been productive of much evil and little good, many of those drafted being unfit for service, or free Mulattoes and Negroes, as it was generally thought they could best be spar’d. This I think exceedingly unjust, because these poor Wretches, after they have risk’d their lives, & perhaps may have contributed to save America, will not be entitled to the priviledges of Freemen. In some instances the most infamous Tories have been drafted to punish them, without considering whether such were proper or not.
It would afford me pleasure to be able to give you some assurance, that those Soldiers who will join you, will be properly cloath’d; but that Article is as scarce with us, unless it be what is provided for the State Troops, as it can be at Camp.
I well know the impropriety of divulging the Number of your Army, but believe me my Dear sir, if one or other of your intimates could sometimes be inform’d of this matter, it would frequently be attended with great good. I have myself rested quite satisfied, from the information, of those who pretended to be acquainted with this circumstance, that your Numbers have been greatly superior to the Enemy, when Events have prov’d the assertion false; however relying upon that as fact, I have felt more indifference with respect to further exertions, than I should otherways have done, and this I concieve may have been the case with many of your other friends.
If there be any impropriety in this observation, pardon it, and attribute it to the true Motive, a desire to serve you.
The Noble opposition made by our Forts, upon the Delaware, will astonish the whole World. Destroying a British 64 Gun Ship and repulsing a large Body of Hessians with a few Men from a small Fort will have a powerful effect in Europe, particularly at White Hall. Pray inform me who commands at Red Bank & Fort Mifflin. I toast them daily as Commandants without knowing their Names. I am My Dear General with affectionate esteem Your obedt Servt

Thos Nelson jr



22d I am just inform’d by Colo. Aylet, that there is an arrival at Portsmouth of a most valuable Cargo of Necessaries for the Soldiery, such as Cloths, Blankets, Stockings &ca which I shall endeavor to prevail upon the House to have forwarded with all expedition to the Northward.


T.N.Jr.
